DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 3/29/2022 has been received and considered. In the response, Applicant amended claims 1, 7, 16 and 17. Therefore, claims 1- 17 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 – 10, 12 – 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck et al. (US Pub. No. 2014/0155156 A1). 
As per claim 1, Peck et al. discloses a combat game (battle game, see [0025]) providing device comprising: a receiving unit configured to receive input information from a player (see [0076]); and a game providing unit that includes at least one of a player vs Environment (hereinafter abbreviated to PvE) game providing unit (entire game is a PVE experience where everyone is playing in the same game world and has the ability to impact any and all players in their proximity as with a PVP game, see [0025]) and a player vs player (hereinafter abbreviated to PvP) game providing unit (see [0025]), wherein: the PvE game providing unit is configured to: firstly request a PvE player to arrange one or more player characters (hereinafter abbreviated to PCs) out of a plurality of PCs possessing predetermined actions in a plurality of cells (see [0026]), to secondly request the PvE player to set an order in which actions possessed by the arranged PCs are executed, and to provide a PvE game for combat with one or more non-player characters (hereinafter abbreviated to NPCs) to the PvE player when input information corresponding to the PvE game is received and a player VS player (hereinafter abbreviated to PvP) game providing unit configured to request a PvP player to arrange one PC out of the plurality of PCs in each of the plurality of cells in accordance with an order which is determined by a predetermined rule and to provide a PvP game for combat by executing actions possessed by the arranged PCs in accordance with the order in which the PCs are arranged to the PvP player when input information corresponding to the PvP game is received (the user interface may appear when a player selects a command and deploys their nanabots into a battle zone and the results of that action can be displayed in an overlay. The avatar of the player or players that participates in the battle, see [0026] – [0039]). 
As per claim 5, Peck et al. discloses the plurality of PCs include a range-attack PC that immediately attacks an NPC or a PC arranged in a first attack range (If the zone is within range of the player for the specified formation, the player may deploy the formation to attack, defend, or support the zone, see [0065]). 
As per claim 6, Peck et al. discloses the plurality of PCs include a single-attack PC that immediately attacks an NPC or a PC arranged in one cell based on a first attack rule (see [0061] – [0065]). 
As per claim 7, Peck et al. discloses the at least one of the first attack rule and the second attack rule is set on the basis of at least one of a first condition that characters are on the same line in the cell and a second condition that characters are adjacent in the cell (see [0061] – [0065]).
As per claim 8, Peck et al. discloses the plurality of PCs include an aid PC that aids a PC arranged in one cell based on a predetermined aid range or a predetermined air rule to immediately execute an action (Proximity to a zone is determined by algorithmically comparing the latitude and longitude of the player's physical location on the Earth to the zone's latitude and longitude specified in the game.  Distance in either miles or kilometers is calculated and then compared to the maximum range possible for the formation.  If the zone is within range of the player for the specified formation, the player may deploy the formation to attack, defend, or support the zone. Example commands: Zone Assault, Shockwave, Plasma Beam, Bombard, Sear, Nanomissile, E.M.P., Deflection, Absorber, Hardened Lattice, Extinguish, Divert, Hype Screen, Seekers, Boosters, Strengthen, Jammers, and Weaken.  Most commands have a short range, but others (like nanomissiles) available to higher level players can attack distant zones as well, see [0065] – [0066]). 
As per claim 9, Peck et al. discloses the plurality of PCs include an aid PC that aids a PC arranged in a first aid range or an aid cell which is input from the player to move to a moving range or a destination cell which is input in advance by the player (If the zone is within range of the player for the specified formation, the player may deploy the formation to attack, defend, or support the zone, see [0065]).
As per claim 10, Peck et al. discloses the aid PC aids a PC that has moved to the moving range or the destination cell (see [0061] – [0065]).
As per claim 12, Peck et al. discloses the PvE game providing unit or the PvP game providing unit enhances effects of actions possessed by PCs of a predetermined group when all the PCs of the group are arranged (see [0061] – [0065]).
As per claim 13, Peck et al. discloses the PvE game providing unit or the PvP game providing unit simultaneously executes actions possessed by PCs of a predetermined group when all the PCs of the group are arranged (see [0061] – [0065] and [0080]). 
As per claim 14, Peck et al. discloses the PvE game providing unit or the PvP game providing unit counts the number of successes for a predetermined action out of actions set for PCs of a predetermined group and simultaneously executes the actions possessed by the PCs of the group when the number of successes reaches a predetermined threshold number (a ranks screen is shown to keep track of the player’s success within the game, see [0108] – [0111] and Fig. 4). 
As per claim 16, the instant claim is a method in which corresponds to the device of claim 1. Therefore, it is rejected for the reason set forth above. 
As per claim 17, the instant claim is a computer-readable recording medium in which corresponds to the device of claim 1. Therefore, it is rejected for the reason set forth above.



Examiner’s Note
	The Prior art on record does not expressly disclose the PvP game providing unit includes: a discrimination unit configured to discriminate a first PvP player having a high priority and a second PvP player having a low priority in accordance with the rule; a first PvP game providing unit configured to request the first PvP player to arrange one PC out of the plurality of PCs in each of a plurality of first cells in accordance with a first order and to provide the PvP game for combating with a PC arranged by the second PvP player by executing actions possessed by the arranged PCs in accordance with the arranged order to the first PvP player; and a second PvP game providing unit configured to request the second PvP player to arrange one PC out of the plurality of PCs in each of a plurality of second cells in accordance with a second order and to provide the PvP game for combating with a PC arranged by the first PvP player by executing actions possessed by the arranged PCs in accordance with the arranged order to the second PvP player, and wherein the first order is an order of 1, 3, 5, .., 2K-1 where K is a predetermined natural number and the second order is an order of 2, 4, 6, .., 2K; the discrimination unit is configured to request the PvP players to select one input of a plurality of inputs and to discriminate the first PvP player and the second PvP player in accordance with the rule for the selected input; the discrimination unit is configured to discriminate the first PvP player and the
second PvP player in accordance with the rule for records or items corresponding to the PvP players; the PC that is aided by the aid PC is arranged in the moving range or the destination cell and is rearranged in the first aid range or the aid cell after a predetermined moving period elapses and the predetermined rule is at least one of input information which is received from the PvP player in real time and input information which has been received in advance. 

Response to Arguments
Applicant's arguments filed on 3/29/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that Peck does not disclose player versus environment mode in which a player arranges one or more characters of a plurality of characters possessing predetermined actions in a plurality of cells, the Examiner respectfully disagrees. Peck discloses the entire game environment is a PVE experience where everyone is playing in the same game world and has the ability to impact any and all players in their proximity. A user interface may appear when a player selects a command and deploys their nanobots into a battle zone and the results of that action can be displayed in an overlay. The player can launch a formation of nanabots into a zone to support their allies or destroy their enemies. The player can select different formations by their objectives. Each formation (determined action) has a distinct purpose. Therefore, the claimed rejection is maintained. 
Further, the amendments to claim 17 has overcome the 101 rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715